 HYDRO CONSTRUCTORS INCORPORATED105Hydro Constructors IncorporatedandInternationalLaborers'Union of North America,Local 665,Petitioner.Case 2-RC-14702November 6,1967DECISION ON REVIEWBY MEMBERS FANNING, BROWN, AND JENKINSequipment, as dump truck drivers, or as laborers.Each category of employees receives a differentrate of pay. Dump truck drivers generally receive40 cents per hour more than laborers. The Em-ployer's secretary testified that the Employer hadthree dump truck drivers, one assigned to each of itsthree crews, and that they spent approximately 50percent of their time in doing work other than theirprimary function. However, it was clear that thewitness did not base his estimate of their truck driv-On July 11, 1967, the Regional Director for Re-ing time on personal observation as he concededgion 2 issued a Decision, Order, and Direction ofthat he was infrequently at the worksites. JamesElection, in which he found, in the above-captionedWilson, one of the employees hired as a dump truckcase, that a unit of laborers and truckdrivers wasdriver, testified from his work experience that, onappropriate. I Thereafter, the Petitioner filed a time-the average, he spent roughly 75 percent of his timely request for review of the Regional Director'sdriving a dump truck for the Employer. He alsoDecision on the ground that his inclusion ofstated that Louis Booker and Clarence Revis were,truckdriversin itsrequested unit of laborers was alike himself, regular dump truck drivers, each ofdeparture from R.B. Butler, Inc.,160 NLRB 1595.whom was assigned to one of the other two crews,By telegraphic order dated September 6, 1967, theand that Percell Smith and Dave Ferris, althoughNational Labor Relations Board granted review.not regular drivers, did a lot of dump truck driving.Pursuant to the provisions of Section 3 (b) ofDave Ferris testified that during an early periodthe National Labor Relations Act, as amended, thewhen he was assigned as a driver, he spent 85 per-National Labor Relations Board has delegated itscent of his time driving, but that at present hepowers in connection with this case to a three-spends most of his time in his assigned primarymember panel.function as an operator of heavy equipment. As toUpon consideration of the entire record in thisPercell Smith, the Regional Director found that ascase with respect to the issues under review, thehe operates a loader at least 50 percent of the timeBoard makes the following findings:and is paid more than the laborers, his primary jobThe Employer is engaged in the installation of un-is that of an operator, and he included him in thedergroundwater service pipes. The Regionalunit of operators. No review was sought of thatDirector denied the requests of the Petitioner anddetermination. In view of the foregoing and the en-the Teamsters for separate units of the Employer'stire record, we find that the Employer has three em-laborers and truckdrivers, respectively, on the basisployees assigned as dump truck drivers and that,of his finding that only a unit of both laborers andcontrary to the Regional Director's finding, they aretruckdrivers was appropriate, and he directed anpredominantly engaged in that function.election in such unit in the instant case, placing theAlthough the dump truck drivers and laborersTeamsters on the ballot. In concluding that neitherwork together on the same crews under commonrequestedgroupconstitutesadistinctandsupervision, share similar working conditions, and,homogeneous segment of the Employer's em-on occasion, perform each other's functions, theployees, he relied on his finding that employeesBoard stated in the R.B. Butlercase that, "in theclassified as drivers devote at most only about 50construction industry, collective bargaining forpercent of their time to driving and the rest to thegroups of employees identified by function as wellperformance of laborers' duties. He also found thatas those groups identified by craft skills has proventhe interests which the truckdrivers shared in com-successful and has become an established ac-mon with laborers were sufficient to preclude thecomodation to the needs of the industry and of theexclusion of the drivers from a unit of laborers. Asemployees so engaged." As the requested laborersabove indicated, the Petitioner contends that thein the instant case are engaged a substantial majori-Regional Director has departed from the Board'sty of theirtime inlaborers' duties and the threepolicy established in the R.B. Butlercase.dump truck drivers, as above found, are not, and asOur review of the record discloses that the Em-the laborers receive substantially less pay than theployer hires employees to perform different primary rEmployer's other employees and are traditionallyfunctions: as mechanics, as operators of heavyrepresented in this type of laborers' unit by locals ofICases 2-RC-14695 and 2-RC-14703, wereconsolidated with the in-stant case for purposes of hearing and decisionThe RegionalDirector, inthe formercase, dismissed the petitionof Teamsters Union, Local 191, af-filiatedwiththe International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof America;hereinreferred to as the Team-sters, fora separateunit of truckdrivers,and, in the latter case, found ap-propriate and directed an election in a unit of the Employer'smechanicsand operators of heavy equipment sought to be represented by Interna-tionalUnion of Operating Engineers,Local 478, AFL-CIO. As norequestsfor reviewwere filed with respect to the Regional Director'sfindings in those two cases,the instant case is severed therefrom for pur-poses of our decision on review.168 NLRB No. 19 106DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Petitioner's International throughout the UnitedStates, we conclude that a unit of the laborers aloneis appropriate herein.2Accordingly, we shall remand the case to the Re-gionalDirector for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the eligi-bility date therefor shall be the payroll period im-mediately preceding the date hereof.32The case of E.H. Koester Bakery Co., Inc.,136 NLRB 1006, andothers involving the unit placement of truckdnvers in production andmaintenance units outside the building and construction industry, whichwere reliedon bythe Regional Director as support for his inclusion of thetruckdnvers in the requested laborers' unit are inappositeWhether theexcluded dump truck drivers alone constitute an appropriate unit is anissue not before us. As previously noted,the Teamsters filed no requestfor review of the Regional Director's dismissal of its petition for such aunit In view of our finding that a unit limited to laborers is appropriate,and in the absence of any indication that the Teamsters has any interest insuch unit,the Regional Director shall exclude its name from the ballot inthe election7An electioneligibility list, containing the namesand addresses of allthe eligiblevoters,mustbe filed by the Employer with theRegionalDirectorfor Region2 within 7 days after the date of thisDecision andDirectionof Election. The RegionalDirectorshall make thelist availableto all parties to the election.No extension of time to file this list shall begranted bythe Regional Director except in extraordinary circumstancesFailure to comply withthis requirementshall be grounds forsetting asidethe election whenever proper objections are filed.Excelsior Underwear,Inc,156 NLRB 1236